Citation Nr: 1342460	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-20 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased rating for vertigo.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to March 2011.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDING OF FACT

In August 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased rating for vertigo have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2010, the Veteran submitted his claim for service connection for left and right knee chondromalacia, and vertigo.  A June 2011 rating decision denied service connection for left and right knee chondromalacia, and granted service connection and assigned a 0 percent rating for vertigo. 

The Veteran filed a notice of disagreement with that rating decision on November 2011.  Subsequently, in August 2012, the RO granted service connection for left and right knee chondromalacia, and increased the disability rating for vertigo to 10 percent.  The Veteran perfected an appeal only of the claim for increased rating for vertigo in August 2012.  In August 2012, the Veteran submitted a notification letter indicating that he wanted to withdraw all issue that were on appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the Veteran or by the authorized representative.  38 C.F.R. § 20.204(c)  (2013).

As a result of the Veteran's withdraw of the appeal, no allegation of error of fact or law remains before the Board for consideration.  Therefore, the Board finds that the Veteran has withdrawn his appeal and the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal of the issue of entitlement to an increased rating for vertigo is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


